

PROFESSIONAL SERVICES AGREEMENT


This Professional Services Agreement (the “Agreement”) is entered into effective
as of October 28, 2009, by and between ZST Digital Networks, Inc. (the
“Company”) and Practical Worldwide Limited (the “Service Provider”).


WHEREAS, Service Provider has significant experience in providing business
development services; and


WHEREAS, the Company desires to retain Service Provider as an independent
contractor to perform certain professional services for the Company, and Service
Provider is willing to perform such services, on the terms set forth below.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Service Provider and the Company agree as follows:


1.           Term of Agreement.  The term of this Agreement (the “Term”) will
begin on as of the date first written above, and shall continue until the
twenty-four (24) month anniversary of the date first written above (the
“Expiration Date”), unless terminated in accordance with section 11 herein.


2.           Services and Compensation.


(a)             During the Term, Service Provider agrees to perform for the
Company the professional services (the “Services”), which include, but are not
limited to:


 
·
Assist the Company in preparing and implementing business development plans and
strategies;

 
·
Identify certain persons and entities with whom the Company might enter into
strategic and business relationships(the “Identified Parties”); and

 
·
Assist the Company with entering into strategic agreements with the Identified
Parties.



Service Provider shall provide sufficient time and commitment to perform the
Services in an effective manner to the Company’s satisfaction.


(b)             The Company shall pay Service Provider Seven Hundred Fifty
Thousand Dollars (US$750,000) as compensation for its services under this
Agreement to be paid upon entering this Agreement.


(c)              The Company and the Service Provider intend and acknowledge
that this Agreement  is made in full compliance with the regulatory laws of the
People’s Republic of China, Hong Kong and the United States, including, but not
limited to, any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “Regulatory Laws”) and
Service Provider shall take all necessary steps and measures to ensure that all
actions taken by Service Provider  do not violate any of such
laws.  Furthermore, the Service Provider, directly or indirectly, while acting
further to this Agreement, shall not (i) use any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity or to influence official action, (ii) make any unlawful
payment to any foreign or domestic government official or employee or to any
foreign or domestic political party or campaign from corporate funds, or (iii)
make any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 
1

--------------------------------------------------------------------------------

 
 
3.           Independent Contractor.  Service Provider enters into this
Agreement as, and will remain while this Agreement is in effect, an independent
contractor.  Service Provider agrees that it is not and will not become, and
that it will not take any action that may result in becoming, an employee, joint
venturer, or partner of the Company while this Agreement is in effect.  Service
Provider recognizes that it is the express intention of the parties to this
Agreement that it will work as an independent contractor, and not an employee,
joint venturer, or partner of the Company.  Nothing in this Agreement shall be
interpreted or construed as creating or establishing an employment relationship
between the Company and Service Provider.


4.           No Authority.  Service Provider acknowledges that it will have no
authority to act on or enter into any contract or understanding, incur any
liability or make any representation on behalf of the Company.


5.         Taxes and Statutory Obligations.  Service Provider acknowledges that
it is solely responsible for all taxes, withholdings, and other similar
statutory obligations in relation to compensation received pursuant to this
Agreement.


6.           Termination of Agreement.  Notwithstanding any other provision of
this Agreement, the Company may terminate the Term and this Agreement at any
time for any reason, with or without cause, by giving sixty (60) days’ written
notice of termination to the Service Provider.  Termination of this Agreement
will not affect the obligations of either party arising out of events or
circumstances occurring prior to such termination.   Furthermore, all applicable
provisions, including, without limitation, the waiver of the right to trial by
jury provision and the confidentiality and non-disclosure provisions shall
survive indefinitely, or to the fullest extent permitted under applicable law,
regardless of any such termination.


7.           Successors and Assigns.  This Agreement shall benefit only the
Company, its successors and any permitted assigns and Service Provider, Service
Provider’s successors and any permitted assigns.  This Agreement shall not be
assignable (by law or otherwise) by either party without the express written
consent of the other party.


8.           Notice.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or one (1)
business day after being sent by overnight mail via a recognized overnight
delivery service, postage prepaid or three (3) business days following deposit
with the United States Post Office, by registered or certified mail, postage
prepaid and, in each case addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate by ten (10) days’ advance written notice to the
other parties.

 
2

--------------------------------------------------------------------------------

 


9.           Applicable Law; Severability.  The Company and Service Provider
agree that any dispute in the meaning, effect or validity of this Agreement
shall be resolved in accordance with the laws of the State of Delaware without
regard to the conflict of laws provisions thereof.  The Company and Service
Provider further agree that if one or more provisions of this Agreement are held
to be illegal or unenforceable under applicable law, such illegal or
unenforceable portion(s) shall be limited or excluded from this Agreement to the
minimum extent required so that this Agreement shall otherwise remain in full
force and effect and enforceable with its terms.


10.           Entire Agreement.  This Agreement and its exhibits contain the
entire understanding and agreement of the Company and Service Provider regarding
its subject matter, superseding any and all previous understandings, contracts
and agreements, whether written or oral.  Service Provider and the Company
acknowledge that no representations, inducement, promises, or agreements, orally
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not contained in this Agreement.  Any modification of this
Agreement will be effective only if it is in writing signed by both Service
Provider and the Company.


[Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year above written.


ZST DIGITAL NETWORKS, INC.
     
/s/ Zhong Bo
     
By: Zhong Bo
     
Its: Chief Executive Officer
   
PRACTICAL WORLDWIDE LIMITED
     
/s/ Ding Jing
     
By: Ding Jing
     
Its: Director

 
 
4

--------------------------------------------------------------------------------

 